DISMISSED; Opinion Filed January 8, 2019.




                                                 In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                         No. 05-18-00850-CV

                    IN THE INTEREST OF C.R.E. AND C.E., CHILDREN

                       On Appeal from the 382nd Judicial District Court
                                   Rockwall County, Texas
                              Trial Court Cause No. 1-17-0149

                               MEMORANDUM OPINION
                          Before Justices Whitehill, Molberg, and Reichek
                                    Opinion by Justice Molberg
        Appellant’s brief in this case was originally due on November 16, 2018.              We granted

appellant’s motion to extend time to file his brief and ordered his brief to be filed by December 14,

2018. After we received neither a brief nor a motion to extend time to file a brief, we notified appellant

by postcard on December 27, 2018, that the time for filing his brief had expired. We directed appellant

to file both a brief and an extension motion within ten days and cautioned appellant that the failure to

do so would result in the dismissal of this appeal without further notice. Appellant has failed to file a

brief or an extension motion and has not communicated with the Court since November 16, 2018.

        Accordingly, we dismiss this appeal. TEX. R. APP. P. 38.8(a)(1); 42.3(b), (c).


180850F.P05
                                                      /Ken Molberg/
                                                      KEN MOLBERG
                                                      JUSTICE
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                       JUDGMENT

 IN THE INTEREST OF C.R.E. AND C.E.,                On Appeal from the 382nd Judicial District
 CHILDREN                                           Court, Rockwall County, Texas,
                                                    Trial Court Cause No. 1-17-0149.
 No. 05-18-00850-CV                                 Opinion delivered by Justice Molberg.
                                                    Justices Whitehill and Reichek
                                                    participating.

       In accordance with this Court’s opinion of this date, the appeal is DISMISSED.

       It is ORDERED that each party bear its own costs of this appeal.


Judgment entered this 8th day of January, 2019.




                                              –2–